Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claim 8, the limitation “the protrusion groove” in lines 2 and 4 lack antecedent basis. The examiner is treating it as the protruding groove. With respect to claim 9, the limitation “the coupling part of the shielding member” lacks antecedent basis. 
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1, 2, 3, 7-9, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2018/0031302 A1 (Park).

With respect to claim 2, wherein the hinge cover (110) includes a cover body that has a front wall and side walls extending from opposite ends of the front wall, and wherein each of the first mounting part and the second mounting part is defined at the front wall of the cover body (Fig.3).  
With respect to claims 3 and 19, wherein each of the first mounting part and the second mounting part includes: a slot (111/112) that penetrates the front wall and extends upward from a lower surface of the front wall of the cover body, and 10a fixing protrusion (114a) extending from a surface that defines the slot, the fixing protrusion configured to be coupled to the bracket cover (120, section 0087, Fig.6).  

5	With respect to claim 8, wherein the protrusion groove (at 128, Fig.6) includes an engagement protrusion (end hook) configured to engage with the fixing protrusion (114a) based on the fixing protrusion being received in the protrusion groove (Fig.6).  
10
with reowekmkdfmdfmsdfm	With respect to claim 9, wherein the shielding member (142) and the bracket cover (120) are configured to be mounted at each of the first mounting part (111) and the second mounting part (112) in a first direction, wherein each of the first mounting part and the second mounting part includes a 15restriction protrusion (other 114a, 114b/fastener to receive 142) configured to restrict movement of the shielding member and the bracket cover in a second direction intersecting the first direction, and wherein the coupling part of the shielding member comprises a protrusion hole (142a) configured to receive the restriction protrusion (fastener).  
4.	Claims 1, 2, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2010/029094 (WO ‘094).
With respect to claims 1 and 18, WO ‘094 shows a refrigerator comprising: a cabinet defining a storage space; a hinge bracket (16, Fig.2) positioned at an upper wall of the cabinet and having a hinge 5shaft (17, Fig.2); a door (3, Fig.2) connected to the hinge shaft and configured to rotate around the hinge shaft to thereby open and close the storage space of the cabinet; and a hinge cover (10) positioned at the upper wall of 
With respect to claim 2, wherein the hinge cover (10) includes a cover body that has a front wall and side walls extending from opposite ends of the front wall, and wherein each of the first mounting part and the second mounting part is defined at the front wall of the cover body (Fig.2).  
With respect to claim 19, wherein each of the first mounting part and the second mounting part includes a slot (13, 13) configured to extend upward from a lower end of the hinge cover (10), and 20wherein the shielding member (11) and the bracket cover (11) are slidingly coupled to the slot.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3-10, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO2010/029094 (WO ‘094) in further view of US 2018/0031302 A1 (Park).

With respect to claim 4, the combination teaches (WO ‘094) wherein the shielding member (11) includes a coupling body that corresponds to the 15slot (13). The combination (Park) shows a coupling body having a protruding groove (at 128, Fig.6) configured to receive the fixing protrusion (114a) of each of the first mounting part and the second mounting part.  
with reowekmkdfmdfmsdfm	With respect to claims 5 and 9, the combination teaches (WO ‘094) wherein the shielding member (11) and the bracket cover (11) are configured to be mounted at each of the first mounting part (13) and the second mounting part (13) in a first direction. The combination teaches (Park) wherein each of the first mounting part and the second mounting part includes a 15restriction protrusion (other 114a, Fig.6, Park) configured to restrict movement of the shielding member and the bracket cover in a second direction intersecting the first direction, and wherein the coupling part of the shielding member 
	With respect to claims 6 and 10, the combination (WO ‘094) teaches the slot is defined by opposite side surfaces and an upper surface extending between upper sides of the opposite side surfaces. The combination teaches (Park) the restriction protrusion (114a) protruding from the upper surface of the slot (Fig.6) but doesn’t teach the fixing protrusion is on the side surfaces of the slot. However, it would have been obvious to one having ordinary skill in the art to place the fixing protrusion on opposite sides of the slot, since it has been held that rearranging parts of an invention involved only routine skill in the art.  Further adding additional fixing protrusions provides additional securement of the bracket cover and shielding member on the respective mounting parts.
With respect to claim 7, the combination teaches (WO ‘094) wherein the bracket cover (11, Fig.2) includes: a bracket cover body (protruding outward part, Fig.2) configured to cover the hinge bracket (16), and 20a coupling part (at 11, Fig.2) extending from the bracket cover body and corresponding to the slot (13). The combination teaches (Park) wherein the coupling part of the bracket cover comprises a protruding groove (at 128, groove that receives 114a, Fig.6) configured to receive the fixing protrusion (114a). 
5	With respect to claim 8, the combination teaches (Park) wherein the protrusion groove (at 128) includes an engagement protrusion (end hook) configured to engage with the fixing protrusion (114a) based on the fixing protrusion being received in the protrusion groove (Fig.6).  

10

Allowable Subject Matter
7.	Claims 11, 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HIWOT E TEFERA/Examiner, Art Unit 3637